Case 1:17-cv-00775-LPS Document 158 Filed 02/15/19 Page 1 of 2 PageID #: 4311
Case 1:17-cv-00775-LPS Document 158 Filed 02/15/19 Page 2 of 2 PageID #: 4312



        Hospira’s Amended Pleading satisfies the pleading standard for inequitable conduct. Mr.
Rubin played a substantive role in the prosecution of the ’197 patent, and owed the Patent Office
a duty of candor and good faith pursuant to 37 C.F.R. § 1.56. In violation of that duty, Mr.
Rubin withheld material prior art and made material misrepresentations as to the state of the art.
As alleged in Hospira’s amended pleading, “deceptive intent is the single most reasonable
inference that can be drawn from the evidence.” Apotex Inc. v. UCB, Inc., 763 F.3d 1354, 1362
(Fed. Cir. 2014).

        Hospira’s Amended Pleading also states the basis for its claim that Mr. Taneja did not
invent the subject matter of the claims of the ’197 patent. Namely, the sole basis of Mr. Taneja’s
claim to inventorship is that he alleges that he told Belcher’s contract manufacturer to evaluate
epinephrine formulations with a certain in-process pH, though he admitted that he is not a
scientist and has no specific recollection of these discussions. This is insufficient to establish
Mr. Taneja’s inventorship and, therefore, the patent is invalid because it fails to meet the
statutory requirements of 35 U.S.C. §§ 101 and/or 115.

       The amended pleading Hospira seeks to file does not affect the schedule in this case,
including the close of fact discovery scheduled for February 8, 2019, or the two-day trial
scheduled to commence on June 19, 2019.

       In view of the foregoing, Hospira respectfully requests that the Court grant leave for
Hospira to file its Amended Pleading.




                                                     Respectfully submitted,

                                                     /s/ John C. Phillips, Jr.

                                                     John C. Phillips, Jr. (No. 110)



cc:    All counsel of record (via CM/ECF & email)




                                               -2-
